Citation Nr: 0505003	
Decision Date: 02/23/05    Archive Date: 03/04/05	

DOCKET NO.  03-18 650A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
D.C.



THE ISSUE


Entitlement to service connection for bilateral defective 
hearing.


ATTORNEY FOR THE BOARD


Stephen F. Sylvester, Counsel




INTRODUCTION

The veteran served on active duty from March 1951 to December 
1974.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a December 2002 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Washington, 
D.C.


FINDING OF FACT

The veteran's current hearing loss as likely as not had its 
origin as the result of acoustic trauma during active 
military service.  


CONCLUSION OF LAW

With resolution of all reasonable doubt in the veteran's 
favor, bilateral defective hearing was incurred in active 
military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137, 5107 (West 2002); 38 C.F.R. §§  3.102, 3.303, 
3.307, 3.309 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9th, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of his claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2004).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that VCAA notice, as required by 38 U.S.C.A. § 5103(a), 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, the veteran was, in 
fact, provided notice in correspondence of August and October 
2002, a number of months prior to the initial AOJ decision in 
December of that same year.  Specifically, in letters of 
August and October 2002, the veteran was provided the 
opportunity to submit evidence, notified of what evidence was 
required to substantiate his claim, provided notice of who 
was responsible for securing the evidence, and advised to 
submit any information or evidence in his possession.  The 
veteran was also provided with a Statement of the Case in 
June 2003 which apprised him of pertinent regulations and VA 
actions in his case.  

In point of fact, the veteran has been provided every 
opportunity to submit evidence, and to attend a hearing at 
the RO before a Decision Review/ Hearing Officer, or before a 
Veterans Law Judge at the RO, or in Washington, D.C.  He has 
been provided notice of the appropriate laws and regulations, 
and given notice of what evidence he needed to submit, as 
well as what evidence the VA would secure on his behalf.  In 
addition, the veteran was given ample time to respond.  

Furthermore, the Board notes that the VA has made reasonable 
efforts to obtain relevant records adequately identified by 
the veteran.  In that regard, the Board notes that the 
evidence includes service medical records, as well as VA and 
private treatment records and examination reports.  Under the 
facts of this case, "the record has been fully developed" 
with respect to the issue currently on appeal, and "it is 
difficult to discern what additional guidance the VA could 
have provided to the veteran regarding what further evidence 
he could submit to substantiate his claims."  Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  
Accordingly, the Board concludes that it should proceed, as 
specific notice as to which party could or should obtain 
which evidence has, in effect, been provided, and no 
additional pertinent evidence appears forthcoming.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. 
Principi, 16 Vet. App. 370 (2002).  The claimant has had 
sufficient notice of the type of information needed to 
support his claims, and of the evidence necessary to complete 
the application.  Accordingly, the duty to assist and notify 
as contemplated by the applicable provisions, including the 
VCAA, has been satisfied with respect to the issue on appeal.  

Factual Background

Pertinent evidence of record is to the effect that the 
veteran served two tours in the Republic of Vietnam, during 
which time he was attached to artillery units.

Service medical records are negative for history, complaints, 
or abnormal findings indicative of the presence of defective 
hearing.  However, the veteran's service separation 
examination is not currently of record, and is apparently 
unavailable.

In a service medical facility record of May 1991, it was 
noted that the veteran had failed a hearing screening.  The 
provisional diagnosis was possible hearing loss.

At the time of a service medical facility audiometric 
examination in February 2002, the veteran complained of 
hearing problems which had become worse over the course of 
the past four years.  Reportedly, the veteran had served 
25 years in the United States Army, and had been seen 
approximately 15 years earlier for an audiometric 
examination.  Audiometric evaluation revealed pure tone air 
conduction threshold levels, in decibels, as follows:  


HERTZ
250
500
1000
1500
2000
3000
4000
8000
RIGHT
EAR
30
35
30

45
75
70
65
LEFT
EAR
25
20
20
55
50
80
80
70

Speech discrimination ability in the veteran's right ear was 
100 percent, with discrimination in the left ear of 
76 percent.  The pertinent diagnosis was bilateral mild to 
severe sensorineural hearing loss.

In correspondence from a military audiologist dated in 
September 2002, it was noted that the veteran had been seen 
at a U.S. Army medical facility in Germany in early February 
2002 for a hearing evaluation due to a complaint of decreased 
hearing.  Information obtained at that time revealed that the 
veteran had experienced difficulty in hearing over the past 
few years.  Reportedly, the veteran had served with the 
United States Army for 25 years, and had two tours in 
Vietnam.  According to the veteran, during his time in 
service, hearing protection was not stressed.  Audiometric 
results indicated the presence of a mild to moderate 
bilateral sensorineural hearing loss above 1,000 Hertz.  

On VA fee-basis audiometric examination in October 2002, the 
veteran gave a history of two 12-month tours in the Republic 
of Vietnam.  Reportedly, at that time, he was exposed to a 
high level of combat noise, in particular, bazookas and 
artillery.  The veteran further noted that he had been 
exposed to noise during 18 months of service with the United 
States Army in Germany.  The veteran attributed his hearing 
loss to this exposure to loud noise.  

Along with the exposure to noise, it was noted that the 
veteran suffered from hypertension, for which he had received 
treatment with medication for a period of years.  Reportedly, 
elevated blood pressure had been a problem for the veteran 
since at least 1980.  Noted at the time of examination was 
that the veteran had undergone a laryngectomy in 1982 due to 
carcinoma.  At that time, a neck dissection on the right was 
carried out.  



When questioned, the veteran complained of a disturbance in 
his hearing on both sides which had increased significantly 
over the course of the past eight years.  A physical 
examination was essentially unremarkable, with the veteran 
noting that his main problems occurred when several people 
were talking together (i.e., party effect), or if additional 
secondary sounds were present.

Audiometric examination revealed pure tone air conduction 
threshold levels, in decibels, as follows:


HERTZ
500
1000
2000
3000
4000
RIGHT
EAR
30
20
40
50
55
LEFT
EAR
20
20
60
70
80

Noted at the time of examination was that speech audiometric 
findings had to be waived due to speech difficulties, though 
in clinical conversation with the veteran, it was apparent 
that there was a good level of agreement between the 
veteran's understanding of speech and his hearing ability as 
demonstrated by audiometric findings.  The pertinent 
diagnosis was of a low grade hearing loss on the right side, 
and a medium grade hearing loss on the left side.  The 
veteran's hearing disturbance was sensorineural, without any 
middle ear component.  In the opinion of the examiner, the 
veteran's hearing loss could most likely be attributed to 
noise exposure, as well as high blood pressure with 
microangiopathy.  Noted at the time of examination was a 
question as to what, if any, influence scar formation present 
on the cervical portion of the veteran's spinal column 
following his neck dissection in 1982 might have upon the 
mobility of the cervical spine, and, in turn, the function of 
the vertebral artery.  Recommended at the time of examination 
was that the veteran avoid further exposure to loud noise.  


Analysis

The veteran in this case seeks service connection for 
bilateral defective hearing.  In that regard, service 
connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2004).  Moreover, where a veteran served 
continuously for ninety (90) days or more during a period of 
war, or during peacetime service after December 31, 1946, and 
an organic disease of the nervous system, such as 
sensorineural hearing loss, becomes manifest to a degree of 
10 percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2004).  

In the present case, it is true that the veteran's service 
medical records are negative for evidence of chronic 
defective hearing.  However, his service separation 
examination is, apparently, unavailable.  Moreover, based on 
a review of pertinent evidence of record, it is clear that 
the veteran served two tours in the Republic of Vietnam, both 
of which were, apparently, with artillery units.  Presumably, 
during those periods, the veteran was exposed to at least 
some noise at hazardous levels.  

The Board observes that, during the course of service medical 
facility outpatient treatment in May 1991, it was noted that 
the veteran had failed a hearing screening.  Moreover, on 
service medical facility audiometric examination in February 
2002, it was noted that the veteran had, apparently, been 
seen 18 years earlier (in 1984) for an audiometric 
examination.  In correspondence of September 2002 (which 
correspondence encompassed the results of the aforementioned 
February 2002 audiometric examination), it was noted that the 
veteran had served with the United States Army on active duty 
for 25 years, during the course of which he had performed two 
tours in the Republic of Vietnam.  Reportedly, during the 
veteran's time in service, hearing protection was not a 
priority.  Significantly, the audiometric examination in 
February 2002 revealed the presence of a mild to moderate 
bilateral sensorineural hearing loss above 1,000 Hertz.

For the purpose of applying the laws administered by the VA, 
impaired hearing is considered a disability when the auditory 
threshold in any of the frequencies 500, 1,000, 2,000, 3,000, 
or 4,000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1,000, 2,000, 3,000, or 4,000 Hertz are 26 decibels or 
greater; or when speech recognition scores utilizing the 
Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385 (2004).  Clearly, as of the time of the 
aforementioned VA audiometric examination in October 2002, 
the veteran met this regulatory standard.  Moreover, 
following the completion of that examination, it was the 
opinion of the examiner that the veteran's sensorineural 
hearing loss was "most likely" attributable at least in part 
to noise exposure.  

The Board concedes that, based on a review of the record, 
there is no documented evidence of chronic defective hearing 
during the veteran's period of active military service.  
Nonetheless, the Board is of the opinion that the veteran's 
history of noise exposure is entirely credible.  This is 
particularly the case given documented evidence of service 
with an artillery unit on at least two separate occasions.  
Under the circumstances, and with the resolution of all 
reasonable doubt in the veteran's favor, the Board is of the 
opinion that the veteran's current sensorineural hearing loss 
as likely as not had its origin during his rather lengthy 
period of active service.  Accordingly, service connection 
for bilateral defective hearing is warranted.  


ORDER

Service connection for bilateral defective hearing is 
granted.  




	                        
____________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


